
	

113 S2802 IS: Strengthening Research in Adult Education Act 
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2802
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2014
			Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Education Sciences Reform Act of 2002 and the Educational Technical Assistance Act of
			 2002 to strengthen research in adult education.
	
	
		1.Short title
			This Act may be cited as the
		  Strengthening Research in Adult Education Act .
		2.Strengthen research in adult education(a)Education Sciences Reform Act of 2002The Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.) is amended—(1)in section 102 (20 U.S.C. 9501)—(A)by redesignating paragraphs (2) through (8), (9) through (22), and (23), as paragraphs (3) through
			 (9), (11) through (24), and (26), respectively;(B)by inserting after paragraph (1) the following:(2)Adult education; adult education and literacy activitiesThe terms adult education and adult education and literacy activities have the meanings given the terms in section 203 of the Adult Education and Family Literacy
			 Act (20 U.S.C. 9202).;(C)by inserting after paragraph (9), as redesignated by subparagraph (A), the following:(10)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C.
			 9101).; and(D)by inserting after paragraph (24), as redesignated by subparagraph (A), the following:(25)StudentUnless otherwise provided, the term student means any elementary, secondary, postsecondary, or adult education student.;(2)in section 111(b)(1) (20 U.S.C. 9511(b)(1)), in the matter preceding subparagraph (A), by inserting , including adult education  after postsecondary study;(3)in section 115(a) (20 U.S.C. 9515(a))—(A)in the matter preceding paragraph (1), by inserting the Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.), after	the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.),; and(B)in paragraph (2)—(i)in subparagraph (A), by inserting and adults after children;(ii)in subparagraph (B), by striking and after the semicolon;(iii)by redesignating subparagraph (C) as subparagraph (D); and(iv)by inserting after subparagraph (B) the following:(C)access to, and opportunities for, adult education and literacy activities; and;(4)in section 116(c)(4)(A)(ii) (20 U.S.C. 9516(c)(4)(A)(ii))—(A)by inserting adult educators, after professional educators,; and(B)by inserting	State directors of adult education, after	postsecondary education executives,;(5)in section 131(b)(1) (20 U.S.C. 9531(b)(1))—(A)in subparagraph (C), by striking and after the semicolon;(B)in subparagraph (D), by inserting and after the semicolon; and(C)by adding at the end the following:(E)improve the literacy and numeracy skills of individuals who need adult education;;(6)in section 133 (20 U.S.C. 9533)—(A)in subsection (a)—(i)in paragraph (10)(D), by striking and after the semicolon;(ii)in paragraph (11), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(12)carry out research on successful State and local adult education and literacy activities that—(A)result in increased literacy and numeracy and educational attainment for
			 adult learners; or(B)prepare students for postsecondary education or employment.; and(B)in subsection (c)—(i)in paragraph (1), by inserting At least one 1 center shall be assigned the topic of adult education. after	paragraph (2).; and(ii)in paragraph (2)—(I)by striking subparagraph (A) and inserting the following:(A)Adult education.; (II)by redesignating subparagraphs (C) through (K) as subparagraphs (D) through (L), respectively; and(III)by inserting after subparagraph (B) the following:(C)Digital literacy.;(7)in section 153(a)(1) (20 U.S.C. 9543(a)(1))—(A)by redesignating subparagraphs (F) through (O) as subparagraphs (G) through (P), respectively;(B)by inserting after subparagraph (E) the following:(F)access to, and opportunity for, adult education and literacy activities;; and(C)in subparagraph (L), as redesignated by subparagraph (A), by inserting and in adult education after	secondary schools; and(8)in section 172(a)(2) (20 U.S.C. 9562(a)(2))—(A)in subparagraph (D), by striking and after the semicolon;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)educational practices that improve digital literacy; and.(b)Educational Technical Assistance Act of 2002The Educational Technical Assistance Act of 2002 (20 U.S.C. 9601 et seq.) is amended in section
			 206(b)(2)—(1)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; and(2)by inserting after subparagraph (A) the following:(B)Representatives of local or regional adult education providers..
				
